GANTT, J.
Mandamus for $745.30 salary as turnkey from June 16, 1897, to May 30, 1898. Judgment for defendants, and relator appealed.
Relator was appointed turnkey bn May 30, 1886, and retired on half pay on June 16, 1897. He claims he was entitled to a term of four years from May 30, 1886, and to successive terms of four years each, by implication, from May 30, 1890, and May 30, 1894, re*403spectively, and that he was removed during the last implied term. He never had a term. If he ever had, he fully served it out, and when he was retired he was holding simply at the pleasure of the board. [State ex rel. Rife v. Hawes, reported at page 360 of this volume.]
The judgment of the circuit court is for the right party and it is affirmed.
All concur.